Citation Nr: 0101469	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  95-17 792	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to higher ratings for diabetes mellitus with 
diabetic neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




FINDINGS OF FACT

1.  The veteran served on active duty from December 1953 to 
November 1956, and from December 1961 to December 1988.

2.  The RO assigned a 20 percent rating for diabetes 
mellitus, a 20 percent rating for diabetic neuropathy of the 
right lower extremity, and a 20 percent rating for diabetic 
neuropathy of the left lower extremity.  The veteran appealed 
to the Board of Veterans' Appeals (Board) for higher ratings 
for these conditions.

3.  In January 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2000).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2000).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals


 



